 186DECISIONSOF NATIONAL LABOR RELATIONS BOARDsame from a competitor on the Employer's credit. TheEmployer's standard procedure,however, is to permit suchpurchases only when authorized by the lumberyard manager.The Employer has not asked the shipper for recommendationsas to the discipline and discharge of employees.The recorddoes not disclose what weight,if any, might be accorded to hisrecommendation if given. Contrary to the Employer's position,we find that the shipper is not a managerial employee nor asupervisor as defined in the Act.We shall therefore includethe shipper in the unit herein found appropriate.We find that the following employees of the Employer con-stitute separate appropriate units for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act:(a)All employees at the Employer's Stamford,Connecticut,lumberyard,includingmillmen, drivers,loaders, helpers,tallymen, and laborers,but excluding office clerical employees,professional employees,sales employees,estimators,guards,watchmen, and supervisors as defined in the Act.(b)All employees at the Employer'sNorwalk, Connecticut,lumberyard,including yardmen,millmen,drivers,loaders,helpers,tallymen, laborers,and the shipper, but excludingofficeclericalemployees,professional employees, salesemployees,estimators,guards,watchmen, and supervisors asdefined inthe Act.[Text of Direction of Elections omitted from publication.]UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICESOF THE PLUMBING AND PIPEFITTING INDUSTRY OF THEUNITED STATES AND CANADA, LOCAL 428, AFLandRIGGERS AND MACHINERY MOVERS LOCAL UNION 161,affiliatedwith INTERNATIONAL ASSOCIATION OF BRIDGE,STRUCTURAL AND ORNAMENTAL IRON WORKERS, AFLUNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICESOF THE PLUMBING AND PIPEFITTING INDUSTRY OF THEUNITED STATES AND CANADA, LOCAL 420, AFL; JOHNSMALL, BusinessAgent of LOCAL420andRIGGERS ANDMACHINERY MOVERS LOCAL UNION 161,affiliatedwithINTERNATIONAL ASSOCIATION OF BRIDGE, STRUCTURALAND ORNAMENTAL IRON WORKERS, AFL. Cases Nos. 4-CD-19 and4-CD-20. April 9, 1954DECISION AND DETERMINATION OF DISPUTESThis proceeding arises under Section 10 (k) of the Act, whichprovides that "Whenever it is charged that any person has en-108 NLRB No. 50. UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES187gaged in an unfair labor practice within the meaning of para-graph(4) (D) of section 8 (b), the Board is empowered and di-rected to hear and determine the dispute out of which such un-fair labor practice shall have arisen...."On February 26, 1953, Riggers and Machinery Movers LocalUnion 161, affiliated with International Association of Bridge,Structural and Ornamental Iron Workers,AFL, herein calledthe Riggers,filedwith the Regional Director for the FourthRegion charges alleging that United Association of Journeymenand Apprentices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada,Locals 4Z0 and 428, AFL, and JohnSmall, business agent of Local 420,herein called the Pipefitters,have engaged in and are engaging in certain activities proscribedby Section 8 (b) (4) (D)of the Act.Supplementary charges werefiled on May 8, 1953. It was charged in substance that the Pipe-fitters had engaged in and induced and encouraged employees ofseveral employers to engage in a concerted refusal to work inthe course of their employment with an object of forcing severalemployers to assign various disputed work to members of thePipefitters rather than to members of the Riggers.Thereafter,pursuant to Section 10 (k) of the Act and Sections102.71 and 102.72 of the Board's Rules and Regulations, theRegional Director investigated the charges and provided for anappropriate consolidated hearing upon due notice to all theparties.The hearing was held before Ramey Donovan andBernard Samoff,hearing officers,for 27 days in the periodbetween April 29 and September 29, 1953. All the partiesappeared at the hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses,and to adduceevidence bearing on the issues.The rulings of the hearingofficers made at the hearing are free from prejudicial error andare hereby affirmed.'Both the Pipefitters and the Riggers filedbriefs with the Board.Upon the entire record in the case, the Board makes thefollowing:FINDINGS OF FACT1.Commerce data concerning the several employers men-tioned below was introduced in evidence at the hearing.Upon thebasis of such data, we find that at least one employer at each ofthe several dispute sites is engaged in commerce within themeaning ofthe Act.2.The Pipefitters and the Riggers are labor organizationswithin the meaning ofthe Act.3.Theseveral disputes.iThe Pipefittersmoved to dismiss the notice of charge with respect to the allegations atseveral jobdispute sites.The hearingofficers referredthe motionto the Board.For thereasonsstated hereinafter,the motionis denied. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. The factsBackgroundItappears that the Pipefitters has for a considerable timemaintained,in substance,that the rigging of all materials onwhich pipefitters work was and is within its jurisdiction. Thisclaim was addressed to all piping and general contractors withwhom the Pipefitters had collective-bargaining agreements.Some piping contractors,however, subcontracted the riggingwork on heavy pipefitter materials to rigging contractors, who inturn had collective-bargaining agreements with the Riggers.This subcontracting practice arose primarily because the pipingcontractors did not have adequate equipment for heavy riggingwork. Moreover,some general contractors,who directly hiredboth pipefitters and riggers,assigned the disputed rigging workto riggers in the belief that they were better qualified to handlesuch work.Faced with action in derogation of its claimed jurisdiction,the Pipefitters sought and obtained from the piping contractorsin the Philadelphia area a contract which provided in part thatall rigging work would be done by pipefitters.That provisionfirst appeared in the Local 420 contract--with individual pipingcontractors and with the Air Conditioning,Heating and Plumb-ing Employers Association of Philadelphia,herein called thePhiladelphia Association- -which was executed on May 1, 1952,and which expired on April 30, 1953, during which period all ofthe instant disputes arose.In similar fashion, the Pipefitters prevailed upon the generalcontractors to incorporate in their national contract a provisionwhich broadly defined the work jurisdiction of pipefitters to in-clude the disputed rigging. Aside from this national contract,the general contractors adhere as a matter of practice to theterms of the contracts of Locals 420 and 428 when performinga job in the Philadelphia area.After the Pipefitters secured these contracts, the Riggersexerted pressure upon rigging contractors to prevent the rentalof rigging equipment to piping contractors.Because of thispressure,2some piping contractors were unable to obtain theequipment necessary for the rigging of heavy pipefitter ma-terials.Their onlyalternative- -purchase of the needed riggingequipment--was regarded as economically unfeasible.Notwithstanding these difficulties, the contractors attemptedto abide bytheir agreement and, indeed,were able to do so ina large majority of cases.But on roughly 5 percent of the Pipe-fitters' jobs in the Philadelphia area, disputes broke out between2 The Pipefitters also attempted to help the piping contractors conform to their contrac-tual obligation by producing rigging contractors who employed members of the Pipefittersto perform rigging work. For a number of reasons,not here important,this effort met withno success. UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES189the 2 Unions. On some jobs, the piping contractors again sub-contracted the disputed work to rigging contractors, on occasionadmitting to the Pipefitters that such conduct constituted a vio-lation of their contract. On other jobs, the general contractorscontinued to assign the disputed work to riggers. The Pipefitterspromptly protested these actions, claiming that the disputedwork belonged to the pipefitters and that the contractors wereviolating their agreements. When the contractors refused toreassignthe work as demanded, the Pipefitters took variousretaliatory action. That action varied from job to job, and in-cluded strikes, sitdowns, and standbys.'1.York Corporation disputesA.FederalReserve Bank jobYork Corporation is primarily engaged in the manufacture ofair-conditioning equipment. In addition, it is a sales and engi-neering organization, erecting and installing its manufacturedequipment.For installationwork, York hires pipefitters.York had a contract to supply, deliver, and erect certain air-conditioning equipment in the Federal Reserve Bank in Phila-delphia. York, in turn, awarded a subcontract to Frank W. Hake,a riggingcontractor, to deliver, hoist, and place such equipment,i.e., the rigging work. York was a member of the PhiladelphiaAssociation and hence under contract to Local 420. Hake, onthe other hand, had a contract with the Riggers.InMarch or April 1953, Hake's riggersbrought the equipmentto the job site and began work. York's pipefitters were at thattime laying out the center lines for base plates which werenecessary to the placing of the equipment. Breen, business agentofLocal 420, came to the job, claimed the riggers' work, andtold the pipefitters to stop working. The pipefitters left the jobtaking with themblueprints which were essential to a completionof the rigging work. After a 2-day delay, the riggers obtainedduplicate blueprints and finished their work.The day after the walkout, Breen told a York representativethat the pipefitters would not return while the riggers wereworking on the job site. York promptly complained to the Phila-delphia Association about the work stoppage by the pipefitters.At a meeting on April 1 relating to that complaint, the Pipe-fitters charged York with a contract violation but did notdenythat it had called a strike on this job site. Indeed, McHenry,business manager of Local 420, agreed to return the pipefittersprovided that the riggers would do no further work on that job.Moreover, McHenry wanted to know York's intentions with re-gard to the disputed work at other job sites as a condition to areturn to work. The pipefitters did return on the day the riggerscompleted their work.31n such instances, the pipefitters were present at the job site but in fact did no work. 190DECISIONSOF NATIONAL LABOR RELATIONS ROARDB.Horn & Hardart jobYork had a contract to install certain air-conditioning equip-ment in a Horn&Hardart restaurant in Philadelphia.York, inturn, awarded a subcontract to GeorgeYoung Co., arigging con-tractor, to set that equipment.Young employed members of theRiggers.York's pipefitters had warned York that there would betrouble if the riggers appeared on the job.Evans, York'spipefitter foreman, informed York that Local 420 had in-structed him not to let the riggers work. On April 1, at themeeting referred to above, McHenry told York that he wantedYork to use pipefitters for the rigging work on thisjob, thatYoung was not going to do the rigging work, and that,if neces-sary, a strike would be called to enforce the Pipefitters' de-mands.On April 1,1953, when the riggers arrived on the job, Small,business agent of Local 420, was summoned.The pipefittersthereupon stopped work and left the job. The stoppage lasted for3working days. Thepipefitters informed Yorkthatthey had beenordered not to work. Small denied that he had instructed anyoneto leave thejob. Afterthe stoppage,York reassigned some ofthe pipefitters to other job sites.The Pipefitters returned tothe Horn & Hardart job site after the riggers had completedtheir work.The riggers,however, were also absent from thejob site for a number of days. On April 1, the day the pipefitterswalked off,the pipefitters approached the riggers and claimedthe latter'swork. The riggers then called their business agentand their employer, Young,and were advised to avoid troubleand to return the equipment without doing the work.The Pipefittersmade its position abundantly clear at thePhiladelphia Associationmeeting onApril 6, 1953. Local 420'srepresentatives stated that if York or any piping contractorwith whom the Pipefitters had a collective-bargaining contractcontinued to use riggers on the disputed work, Local 420 wouldstrike.The Riggers apparently submitted the dispute on the instantjob site to the National Joint Board for Settlement of Juris-dictional Disputes,herein called the Joint Board. However, nodecision or determination was ever made.H.Rohm & Haas jobRohm & Haas Company, a Delaware corporation,owns andoperatesmanufacturing plants in a number of States. The in-stant dispute involves its Bristol,Pennsylvania,factory, whereplastics and chemicals are manufactured.Rohm & Haas awarded contracts to Herman Goldner Co., apiping contractor, and Bolger-Parker, a rigging contractor.Goldner's contract,among other things, called for the setting of2 vessels weighing less than 500 pounds,while 13 other vessels, UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES191each over 500 pounds, were to be set by Bolger -Parker. Goldnerand Bolger-Parker had contracts with the Pipefitters (Local 420)and the Riggers, respectively. Rohm & Haas, onthe other hand,had no contract with either Union. Nor did it directly hire eitherpipefitters or riggers.In February 1953, while the pipefitters were installing a pipe-line, the riggers arrived atthe job site and began work. Beaster,the Pipefitters' steward, told a Rohm & Haas representativethat the vessels would not be set by riggers. A meeting waspromptly held in Rohm & Haas' offices between all parties con-cerned. Business agents for both Unions were present. Eachclaimed the work for his Union. Those claims were directed atRohm & Haas, not at the contractors.Small threatened to stopthe job unless the pipefitterswere assignedthe disputed work.In addition, he said he would not permit the riggers to do thework.After this conference, the parties went to the job site. Twovessels had already been set by the riggers. As the riggers wereabout to lift a 1,500-pound vessel, 3 or 4 pipefitters climbedonto it at the direction of Small. Because of the safety hazardsresulting from the pipefitters' actions, neither the craneoperator nor Rohm & Haas would allow the vessel to be lifted.The pipefitters sat on the vessel for 15 minutes to 2 hours, whileother pipefitters stood about and did no work.Rohm & Haas promptly contacted representatives of both con-tractors.Goldner's representative suggested that the riggers dothework with the pipefitters receiving standby pay. The Pipe-fitters accepted this proposal and the riggers finished the work3 days later. During that period, pipefitters, equal in number tothe working riggers, stood by while the rigging work was per-formed.III.Byberry State Hospital jobUnited States Hoffman Machinery Corporation, a manufac-turer and seller of diverse equipment, had acontract to supplylaundry equipment to the Byberry State Hospital. Hoffman, inturn, awarded a subcontract to Charles Benjamin RiggingCompany,a rigging contractor,to set such equipment. C. E.Williames Company Inc., a piping contractor, maintained thatittoo had a contract from Hoffman to perform the very samework. In addition, Williames had a contract with the Pennsyl-vania State Authority to do the piping work on that machineryafter it was set. Early in November 1952, Hoffman clarifiedmatters by informing Williames through the latter's foremanthatHoffman was giving the rigging contract to Benjamin.Williames and Benjamin had contracts with the Pipefitters(Local 420) and the Riggers, respectively. Hoffman, on the otherhand, had no contract with either Union. Nor did Hoffman direct-lyhire either pipefittersor riggersfor the type of work inquestion. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn November12, 1952, Benjamin'sriggers first appearedat the jobsite. The nextday, Gill, Hoffman's sales represent-ative,was informedby one of the company's fieldrepresent-atives that work had been stopped bythe pipefittersat the By-berry job and that Smallwas responsible.Gill went to the jobsite and discussedthe problemwith the contractors and theUnions. Both Unionsclaimed the rigging work.Small threatenedto stop the entire job if the riggersset the laundry equipment.A number ofwitnesses testified concerning the events priorto Gill's appearanceat the jobsite. It appearsthat theriggershad begun their work. The Pipefitters'foreman claimed thework, threateneda strike, and stated hewould stopthe riggersfrom working.Small appearedand instructed the pipefitters tostop the riggers.The pipefittersformed aline in front of someequipment which the riggers were to setand thus prevented theperformanceof their work. Indeed, Sfnalladvised the pipefittersto use force,if necessary,to stop the riggers from working.4These threatsof violence continued even afterGill arrived onthe job site.Shortly after Gill arrived,he requested Benjamin tostop therigging workuntil thedispute was adjusted.The pipefitters hadalready stopped work. A conference was then heldbetween theinterested parties, duringwhich time Gill asked both contractorsto delay performance of the disputed work. At thatconference,itwas further agreedthat the disputedwork would not be doneuntil a settlementhad been effected. The pipefitters,however,did no workduring the conference,notwithstanding thefact thatthere wasother work for them todo on the job site.At the aboveconference,the question of submittingthe disputeto the JointBoard was discussed.That evening, Benjamin, afterspeaking with his attorney,contactedthe JointBoard concerningthe dispute. The next day, November 14,Benjamin received ananswer. TheJoint Board recited Benjamin's allegations againstthe Pipefittersand instructedLocal420 to cease any interfer-ence with Hoffman's assignment and to process anywork assign-ment complaintin accordancewith Joint Board procedures. TheJoint Board'sanswer apparently settled the dispute, for theriggers returnedto the job onNovember 19, showedthe answerto the pipefitters,and completed the disputed work without inter-ference. No work assignment complaint was ever processedbythe Pipefitters. Nor was any JointBoard decision issued in thismatter.IV.ConshohockenSewage DisposalPlant jobBowers Brothers Company, a piping contractor,had a contractto install certain mechanical equipment at the instant job siteatConshohocken,Pennsylvania.Bowers, in turn,awarded a4Small and otherPipefitters'representatives deniedthat theyhad engagedin any of theabove conduct. UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES193subcontract to Hake, a rigging contractor, to pick up, deliver,and unload at the job site certain equipment which Bowers hadpurchased. Bowers and Hake apparently had contracts with thePipefitters (Local 428) and the Riggers, respectively.Hake's riggers appeared at the job site on February 9, 1953.At that time, the Pipefitters objected to the unloading of theequipment by riggers. The Pipefitters, through Hudson, businessagent of Local 428, claimed the unloading work and threatenedBowers with a strike if its members were not assigned suchwork. Indeed, Hudson also told the riggers that if they unloadedthe equipment, he would call the pipefitters off the job.' Bowerssuggested to Hudson and Hake that the riggers take a long lunchhour so as to allow the pipefitters to do the vI'ork. The riggersrefused to do so and completed the work as originally contractedfor by Hake. This action provoked a work stoppage, pursuant toHudson's instructions, by the pipefitters. Apparently, themembers of both Locals 420 and 428 participated in the stop-page. At the hearing, the counsel for the Pipefitters stipulatedthat the pipefitters quit work because the riggers were perform-ing the disputed work. The pipefitters did not work that after-noon. Nor did they work the first hour of the following day. Onthatmorning, Bowers asked Hudson to put the pipefitters backon the job. Hudson was reluctant to do so. Bowers then offeredtopay the pipefitters for working time lost the day before.Hudson agreed to this and ordered the pipefitters to return.Approximately 1 hour after regular starting time the pipe-fitters were back at work.B. BargaininghistoryAs already mentioned above, the Pipefitters relies in largepart upon its contracts with the piping and general contractorsas defenses to the charges filed herein.The relevant provisions of Local 420's contract with both thePhiladelphia Association and individual piping contractors forthe period May 1, 1952, to April 30, 1953, are as follows:Article V. Section 2. Apprentices must be members ofthe [Pipefitters], and no [Pipefitter] will be permitted towork with an apprentice who is not a member.Article VI, Section 3. ... the piping contractor shall beresponsible for all piping and equipment which is a part ofthe work of the United Association [Pipefitters] and shall behandled and set by Local Union No. 420 Journeymen. TheEmployer reserves the right to sublet work to a riggingcontractor with the provision that members of Local 420will do the work. In addition, the rigging contractor maysupply one (1) man as an overseer.Article VII, Section 1. There shall be no restrictions onthe use of tools by the foremen employed by the Employers5 Hudson, however, denied that he made any such threats.339676 0 - 55 - 14' 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssociation, but it is agreed that such foremen shall be amember of Local Union No. 420.Article VIII. Section 1. It is agreed that the EmployersAssociation shall employ only [Pipefitters] Journeymen andApprentices who are in good standing and who retain theirgood standing in Local Union No. 420.The relevant provisions of Local 428's contract with both thePhiladelphia Association and individual piping contractors forthe same period are as follows:Article III, Section 5. It is agreed that maintenance andrepair work coming under the jurisdiction of Local UnionNo. 428 ... shall be any work that interferes with the nor-mal operations of the existing buildings, plants, or oper-ations, etc. . . . .Maintenance work of this classificationshall be the jurisdiction of Local Union No. 428 . . . [andshall be] performed by members of Local Union No. 428...who are working for legitimate piping contractors thatare in contractual relationship with the [Pipefitters] . . .Article V. Section 3. The Employers Association agrees,upon [Local Union No. 428] obtaining a certificate ofapproval from the [NLRB] to employ members of the LocalUnionin good standingas defined in the [Act] and shallfurther require all other Journeymen and Apprentices whoshall have worked for a member of the Employers Associ-ation for a period of not less than thirty (30) days to makeapplication for membership in [Local Union No. 428].ArticleX, Section 1. On all material and equipmentpurchased by him, the employer agrees that during theperiod of responsibility for any materials or equipmentunder pressure or vacuum, such materials or equipmentshall be operated by [Pipefitters] Journeymen andAppren-ticesemployed by the employer installing the work.For reasons hereafter referred to, the provisions of thenational contract between the general contractors and the Pipe-fitters need not be discussed.C. Contentions of the partiesThe Charging Party, the Riggers, contends that by the aboveconduct the Pipefitters violated Section 8 (b) (4) (D) of the Act;that none of the defenses posed by the Pipefitters has anyvalidity; and that any determination by the Board should awardthe disputed work to the Riggers.The Pipefitters contends that the Board is without jurisdictionto determine the dispute onthe grounds that its conduct does notfall within the proscription of Section 8 (b) (4) (D); that the JointBoard is the appropriate agency for determining these juris-dictional disputes; that several of the disputes have been sub- UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES195mitted to and settled by the Joint Board;and that all the dis-puted work having been completed,the instant proceeding isnow moot.Withrespect to the merits of the dispute,the Pipefittersasserts in essence as the basis for its claim to the work inquestion--the terms of the contract between it and the severalpiping and general contractors,the practice thereunder, andthe breach of those terms by the contractors.The Pipefittersfurther argues that it has"been given jurisdiction over the typeof work involved here by custom,practice and by decisions ofthe [AFL]."D.Applicability of thestatuteThe charges,which were duly investigated by the RegionalDirector,allege several violations of Section 8 (b) (4) (D) of theAct, and the Regional Director was satisfied upon the basis ofsuch investigation that violations of the section had been com-mitted.In the proceeding under Section 10 (k) of the Act, the Boardis required to find only that there is reasonable cause to believethat Section 8 (b) (4) (D)has been violated before proceedingwith a determination of the dispute out of which the unfair laborpractice has arisen.6As set forth above, the Pipefitters con-tends that no violation of Section 8 (b) (4) (D)occurred here.We find a distinct pattern of conduct revealed by our study ofthis record.That pattern inescapably defines both the nature andpurpose of the Pipefitters'conduct. It shows that the Pipefittersprovoked work stoppages wherever its claimed work jurisdictionwas not respected.Itfurther shows that the purpose of suchstoppages was to force the several contractors to reassign thedisputed work tasks to the pipefitters.With this pattern in mind,the Pipefitters'conduct at each of the job sites described aboveis clearly identifiable as conduct falling withinthe proscriptionof Section 8 (b) (4) (D).Thus, there is substantial evidence thatat each of these job sites the Pipefitters engaged in or inducedand encouraged its members to engage in work stoppages withthe object of forcing a particular employer to assign the disputedrigging work to pipefitters rather than to riggers.?In disputesI (A) and(B), the Pipefitters was attempting to force York toreassign the disputed work; in dispute 11, the pressure for re-assignment was directed against Rohm&Haas; in dispute IIIagainst Hoffman;and in dispute IV against Bowers.As we noted above, the Pipefitters'officials denied part ofthe conduct upon which we rely in making our findings herein.6See,e.g.,Local 26, International Fur & Leather Workers of the United States and Canada(Winslow Bros.),90NLRB 1379;Truck Drivers and Chauffeurs Union,Local 705(DirectTransit Lines),92 NLRB 1715.?See International Longshoremen's & Warehousemen'sUnion, Local48 (Upper ColumbiaRiverTowing Co.), 107 NLRB 1637. 196DECISIONSOF NATIONALLABOR RELATIONS BOARDNotwithstanding these denials,we find, without definitivelyresolving such conflicts in the testimony,that there is reason-able cause to believe that the Pipefitters has violated Section 8(b) (4) (D) at each of the above job sites.In so finding,we are cognizant of other charged violations atspecific job sites to which we have not referred.Inasmuch asthere is at least 1 clear dispute for our determination undereach of the 2 charges filed(1charge relates to Local 420 andthe other to Local 428), we deem it unnecessary to set forth ordetermine the existence of the several other violations allegedin the charges.Moreover,even assuming that the Riggers havefailed to establish the requisite prima facie violation of Section8 (b) (4) (D)with regard to such other disputes,that fact wouldnot deter the Board from determining this dispute in the mannerhereinafter described.The dispute is therefore properlybeforethisBoard unless, as urged by the Pipefitters,it has becomemoot or is in the process of being settled in a manner providedby statute.Although the particular jobs which gave rise to the presentcase have been completed,the underlying jurisdictional disputehas not been resolved.It exists as much in the Philadelphia areatoday as on the completed jobs. Indeed, these jobs were com-pleted only because the employers involved either capitulatedto the Pipefitters'jurisdictional claim or insisted that the workshould be performed as originally assigned to the Riggers. Adetermination by the Board is therefore still necessary.Accord-ingly,we reject the Pipefitters'contention that the case ismoot.'Section 10 (k) of the Act, although directing that the Boardhear and determine disputes out of which Section 8(b) (4) (D)charges have arisen,contains equally mandatory language di-recting that in certain circumstances the Board is not to makeany determination.Such limitations are contained in the under-scored portions of the following language from Section 10 (k):...theBoard is empowered and directed to hear anddetermine the dispute out of which such unfair laborpractice shall have arisen, unless,within ten days afternotice that such charge has been filed,the parties tosuch dispute submit to the Board satisfactory evidencethat they have adjusted, or agreed upon methods for thevoluntary adjustment of the dispute.Upon compliance bythe parties to the dispute with the decision of the Board orupon such voluntary adjustment of the dispute,such chargeshall be dismissed.[Emphasis supplied.]There is no evidence that the parties have adjusted their dis-pute. It appears that the Riggers submitted the Horn & HardartBLocal58, International Brotherhood of Electrical Workers et al. (Taylor Electric,Inc.),107NLRB 1004,NationalAssociation of Broadcast Engineers and Technicians et al.(Teleprompter),95 NLRB 1470. UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES197dispute(I,B) and Benjamin submittedthe Byberrydispute (III)to the Joint Board.In neither case did a Joint Board decisionissue. Although the work at both job sites was completed, theconflicting jurisdictional claims of the two Unions are stillbeing asserted.We find thatthe mere submission of a disputeto the Joint Board by one of the parties to such dispute doesnot constitute the requisite "adjustment" called for by Section10 (k).9Nor is there any evidence that the parties have "agreed uponmethods forthe voluntaryadjustment of the disputes." It istrue thatboth the Pipefittersand the Riggers are signatories tothe Joint Board plan.There are,however, other parties to thesedisputes,e.g., the employer against whom the pressure for re-assignment is exerted.In this connection,itappears that theHeating,Piping and Air Conditioning ContractorsNationalAssociation was signatory to the Joint Board plan untilApril 14,1952, at whichtime it withdrew.Itswithdrawal carried all itslocal branches,includingthe PhiladelphiaAssociation, out ofthe JointBoard's jurisdiction.In turn, a number of the instantpiping contractors(York,Bowers, and others)were membersof the PhiladelphiaAssociation,and theirconnectionwith theJoint Board also ceasedon April 14. As the chargedviolationsall occurred after that date, each of the disputes(I and IV) in-volving such contractors had at leastone party who had not"agreed upon methods forthe voluntaryadjustment of the dis-pute." Moreover,the same conclusion is compelled as to dis-putes II andIII for both Rohm & Haas andHoffman,1° respec-tively, were manufacturerswho apparentlyhad never assentedto the Joint Board plan.Accordingly,we find, pursuant to clearBoard precedent,' that, underthese circumstances,the Boardis not precluded from determining these disputes.'In contrast,we note thatonly two of thecharged violations--involving United Engineers&Constructors,Inc., general con-tractor at the Delaware Station Powerhouse job and at theCrombey StationPowerhousejob of the PhiladelphiaElectricCo.--would besubject to dismissal on the groundsthat all theparties to such disputeshad previouslyagreed to refer all juris-dictional controversiesto the Joint Board. Theparties thus9See United Brotherhood of Carpenters R, joiners et al(Ora Collard), 98 NLRB 346.10We do not believe that the conduct of the partiesat the Byberrydispute(III) establishesan agreement on methods of voluntary adjustment as contemplatedby Section 10 (k).11 InternationalUnion ofOperating Engineers et al. (Empire State Painting&WaterproofingCo.), 99 NLRB 1481;United Brotherhood of Carpenters&Joiners etal (Ora Collard),supra.12 In this connection,the Pipefitters makes several other arguments,all ofwhich we find tobe without merit. First,its reliance on GeneralWarehousemen R. EmployersUnion et al.(Roy Stone TransferCorp),99 NLRB 662,is unpersuasive.That caseis clearly inapposite.Second,the fact that the Pipefitters'contract with the several contractors provides for ajoint arbitration board is of no materiality for that arbitration board has no power over theRiggers.The Board has previously rejected a similar contention.See Local 26, InternationalFur & Leather Workers Union(Winslow Bros.),90 NLRB 1379, 1381, 1384. Lastly, thepossibility of some future agreement between the Unions on a method of adjustment of thesedisputes is irrelevant.SeeAmalgamatedMeat Cutters and ButcherWorkmen of NorthAmerica,Local 556(Safeway Stores,Inc.), 101 NLRB 181. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad at thetime the charge was filed "agreed upon methods forthe voluntaryadjustment of the disputes"within the meaningof Section(k).13 Indeed,the Joint Board actuallysettled theprincipal dispute at the former job site.We thereforefind thatthe disputes in question,excluding thetwo last mentioned,are properlybefore us for determinationunder Section10 (k) of the Act.E.Merits of the disputeAt the time the Pipefitters sought the assignment of the dis-puted rigging work for its members, the several piping con-tractors and manufacturers had assigned such work to riggingcontractors,who employed riggers.The Pipefitters objectednot only to the subcontracting,but also to the fact that riggersrather than pipefitters were doing a particular type of work.The disputes in essence were therefore over employers' assign-ments of work to members of one labor organization,rather thantomembers of another labor organization.Itisnow well established that an employer is free to makesuch assignments free of strike pressure by a labor organ-ization,"unless such employer is failing to conform to an orderor certification of the Board determining the bargaining repre-sentative for employees performing such work."'*Itdoes notappear that the instant employers against whom the Pipefitters'pressure was exerted are failing toconformtoany such orderor certification'sof the Board.This does not, however,precludea determination that the Pipefitters'contracts cover the assign-ment of the work in dispute.'6Indeed, the Pipefitters claimsthat is has immediate contract rights upon which it can pred-icate a lawful claim to the work in dispute.The Pipefitters contends that the several piping contractorswere contractually obliged to assign the disputed work to pipe-fitters,either directly or through a subcontractor who employedpipefitters to do such work;that the piping contractors breachedtheir contractual obligations;and that, where necessary, "[thePipefitters] struck to enforce compliance with the contract." ThePipefitters fails, however,to distinguish between the differentcontractual relationships at each of the job sites.For, in twoof the instant disputes,an employer,other than the piping con-tractor, made the disputed work assignment.In such cases, the13See Carpenters Local 943 et al.(Manhattan Construction Co.), 96 NLRB1045, petitionfor review dismissed 198 F. 2d 230(C. A. 10).MPile Drivers,Bridge,Wharf and Dock Builders,United Brotherhood of Carpenters &Joiners of America,Local Union No.34,AFL(Klamath Cedar Company),105 NLRB 562;International Longshoremen's and Warehousemen's Union,Local No. 16,CIO, (Juneau SpruceCorp),82 NLRB 650.isThe recent certifications awarded the Pipefitters on December 1 and 2, 1953, are of nomateriality in this proceeding.'SNational Association of Broadcast Engineers and Technicians,CIO, et al. (National Broad-casting Co.),105 NLRB 355. UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES199Pipefitters have no legitimate contract claim and, indeed, canpoint to no breach by the piping contractor.Thus, at dispute II, Rohm & Haas awarded 2 contracts, 1 es-sentially for piping work and the other for rigging work. Thepiping and rigging contractors had agreements with the Pipe-fitters and the Riggers, respectively. Rohm & Haas, however,had no contract with either Union. The Pipefitters protestedRohm & Haas' work assignment and attempted to force a changein contractors. But Rohm & Haas violated no contract. The factthat the piping contractor was operating under an agreementwith the Pipefitters does not subject Rohm & Haas to any of theobligations of that agreement. Indeed, neither was the pipingcontractor in violation of its contract with the Pipefitters for itassigned all of its work to the pipefitters. Under these circum-stances, we find that the Pipefitters' contract does not entitleitsmembers to the work in question.17The very same conclusion is compelled in dispute Ill. Theretoo the Pipefitters lacked privity of contract with Hoffman, theemployer who made the disputed work assignment to riggersby way of a rigging contractor and the employer against whomthe Pipefitters exerted pressure for reassignment of such work.Moreover, the only possible breach of contract there is betweenHoffman and the piping contractor. Assuming, arguendo, sucha breach, it would have no bearing on the Pipefitters' rights asagainst either Hoffman or the piping contractor. Accordingly,we reject the Pipefitters' contentions with regard to its con-tracts insofar as disputes II and III are concerned.The Pipefitters' argument has more substance at the remain-ing dispute sites. For, at disputes land IV, the piping contractormade the disputed work assignment. Dispute I concerns Local420's contract and dispute IV concerns Local 428's. The rel-evant portions of both contracts have already been set forth. Forthe contracts to insulate the Pipefitters' actions, two conditionsmust be satisfied: (1) The Pipefitters' contracts must embracethe disputed rigging work, and (2) the contracts must otherwisebe valid, enforceable instruments.York was the piping contractor in disputes IA and B. Throughthe Philadelphia Association, York had a contract with Local420. Article VI, section 3 of that contract, upon which the Pipe-fitters primarily relies, precludes the subcontracting by Yorkof rigging work to contractors hiring other than pipefitters or,more generally, precludes the use by York on all its riggingwork of any group other than pipefitters. The Pipefitters therebymade clear its contractual purpose. That purpose was to monop-olize the disputed rigging work on all 'materials which thepiping contractors were to handle. This conclusion is buttressedby actual practice under the contract. For, a number of piping17 Los AngelesBuilding & ConstructionTrades Councilet al(WestinghouseElectric), 83NLRB 477, 481-482; International Hod Carriers Union et al. (Middle States Tel Co.), 91NLRB 598, 603-604. 200DECISIONSOF NATIONAL LABOR RELATIONS BOARDcontractors, including York, admitted that their subcontractingrelationships with rigging contractors embraced the very workin dispute which fell within their contract with the Pipefitters.We find, however, that we cannot enforce this contract so asto justify the Pipefitters' otherwise improper conduct. The basisfor this finding is that the union-security provisions (article II,section 4, and article VIII, section 1) of Local 420's contract arepatently unlawful.18 In substance, they condition employment bya piping contractor on membership in the Union. The Act,however, states that union membership may be made a con-dition of employment only "on or after the thirtieth day follow-ing the beginning of . . . employment or the effective date of[the] agreement, whichever is later." No such 30-day graceperiod is provided for in this contract. Nor can article VI,section 3, upon which the Pipefitters' defense turns, be sepa-rated from these other articles. Article VI, section 3, is an in-tegral part of the fabric of illegality which runs through theentire contract. Indeed, article VI, section 3, is itself illegal in-sofar as it provides that the undisputed rigging work will bedone only by members of Local 420. We will not, as a matter ofpolicy, allow such a contract to determine the dispute with re-gard to York's assignments in the Pipefitters' favor.19The Pipefitters makes the very same argument with respectto Local 428's contract. That contract was involved at disputeIV where Bowers awarded a subcontract to a rigging contractor.The Pipefitters maintains that such conduct was a breach ofBowers' contractual obligation. The only provisions in that con-tract upon which Bowers' breach might possibly be predicatedare article III, section 5, and article X, section 1. Neither arti-clementions the disputed rigging work. Nor do those articlesrefer to any broad work jurisdiction capable of being incor-porated into the contract. We do not believe the terms of thiscontractwarrant a finding that the disputed work had beenassigned to pipefitters. It follows that Bowers could not havebeen in breach of contract. Accordingly, we reject the Pipe-fitters' contention.Furthermore, we find that the evidence relating to custom,practice, and AFL decisions concerning the disputed work is ofno materiality. Only where both competing unions have an imme-diate contractual claim to the disputed work would the Boardconsider such evidence material."Finally,we view these disputes as more than an isolatedseries of occurrences. As already mentioned, there is a patternof conduct by the Pipefitters which is nothing less than a con-tinuing plan to effect a Pipefitters' monopoly of the disputedwork in the Philadelphia area. We have illustrated that patternwith specific instances which show the range of employers who18 See, e.g., Green Bay Drop Forge Co., 95 NLRB 399; 97 NLRB 642.19 The cases cited by the Pipefitters are, accordingly, inapposite.20 Los Angeles Building & Construction Trades Council et al. (Westinghouse Electric), supra UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES201have been subject to the Pipefitters' pressure. We do not be-lieve that a determination limited to those particular employerswould have the desirable deterrent effect onfurtheraggressiveactiongrowing outof this jurisdictional dispute. Therefore, inorder to effectuate the policies of the Act, we will broaden ourdetermination so as to protect all employers in the Philadelphiaareafrom an unwarranted continuation of this jurisdictionalstrife. Inso acting,we remain cognizant of the other mediaavailable to the parties for settlement of this dispute; forexample, agreement to use the Joint Board's facilities. We donot intend to discourage the use of such media. Indeed, we be-lieve that by broadening our determination, we may encouragean expeditious use of those media for the effectuation of a finaladjustment of the underlying jurisdictional dispute between thetwo Unions.We find, accordingly, that the Pipefitters (Locals 428 and 420)was not lawfully entitled to require any of the above employersand are not lawfully entitled to require any employer to assignthe disputedriggingwork to members of the Pipefitters ratherthan to employees assigned by the employers to perform suchwork. However, we are not, by this action, to be regarded as"assigning" the work in question to the Riggers.21DETERMINATION OF DISPUTESUpon the basis of the foregoing findings, and the entire recordin this case, the Board makes the following determination ofdisputes pursuant to Section 10 (k) of the Act:1.United Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States andCanada, Local 428, AFL, and United Association of Journeymenand Apprentices of the Plumbing and Pipefitting Industry of theUnited States and Canada, Local 420, AFL, and its agents, arenot and have not been lawfully entitled to force or require anyemployer in the Philadelphia area to assign the rigging work onany equipment to members of Locals 428 and420 rather than tomembers of Riggers and Machinery Movers, Local Union 161,affiliated with the International Association of Bridge, Structur-al and Ornamental Iron Workers, AFL.2.Within ten (10) days from the date of this Decision andDetermination of Disputes, the Respondents (Locals 428 and 420)shall notify the Regional Director for the Fourth Region inwriting as to what steps the Respondents have taken to complywith the terms of this Decision and Determination of Disputes.Members Murdock and Beeson took no part in the consid-eration of the above Decision and Determination of Disputes.21 Ibid.